Citation Nr: 1032360	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO. 03-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for gout, including as 
secondary to the service-connected residuals of a left 
nephrectomy for congenital hydronephrosis due to aberrant lower 
polar vessel.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served in the reserves and had active duty for 
training (ACDUTRA) with the Army National Guard from January 1968 
through June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In 
August 2008, the Board issued a decision granting service 
connection for hypertension and denying service connection for 
gout, fatigue, and proteinuria. The Veteran appealed the denials 
to the Court of Appeals for Veterans Claims (Court). In March 
2010, the Court issued its decision, which affirmed the denials 
of service connection for fatigue and proteinuria, but remanded 
the gout issue to the Board. Thus, the issue of whether service 
connection is warranted for gout is the only issue before the 
Board at this time.

The the issue of whether an increased rating is warranted for the 
Veteran's service-connected nephrectomy, including separate 
ratings for residual disabilities, has been raised by the record. 
See March 2010 and April 2010 Veteran statements. This issue has 
not been adjudicated by the RO; therefore, the Board does not 
have jurisdiction over it at this time, and it is REFERRED to 
the RO for appropriate action. 

The appeal is REMANDED to the RO. VA will notify the Veteran if 
further action is required.

REMAND

The Veteran is seeking service connection for gout, which he 
claims is secondary to his service-connected residuals of a left 
nephrectomy. For service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999). Under 38 C.F.R. § 3.310(a) and (b), service 
connection may also be granted on a secondary basis for a current 
disability that is proximately due to a service-connected 
disability, or for any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury. The Veteran is 
presently service-connected for residuals, postoperative 
nephrectomy, left, for congenital hydronephrosis to aberrant 
lower polar vessel, for residuals, excision of ganglion, right 
foot; and for hypertension. See April 2003 and August 2008 rating 
decisions.

The evidence of record in this case includes service treatment 
records, VA and private post-service treatment records, several 
VA examination reports, and the statements and information 
submitted by the Veteran.

The first suggestion that the Veteran has gout comes in his March 
2001 claim that it is related to his service-connected 
nephrectomy. April 2001 and May 2002 notes from Dr. Gipson, the 
Veteran's family doctor confirms that he was treating for gout at 
that time, but do not opine as to its etiology. The January 2002 
VA examination report also shows the diagnosis of gout; however, 
the VA examiner stated, without explanation, that "the Veteran's 
current medical conditions and diagnoses are highly unlikely as a 
result of his left- sided nephrectomy in 1968."  The February 
2002 VA joints examiner also noted the Veteran's history of gout. 
He noted, "I would concur with the opinion of the general 
medical physician in that I think it unlikely that his gout is 
associated with the prior nephrectomy."  This conclusory 
statement was also made without any sort of basis explained.

A June 2002 statement from Dr. Bolisay states, also without 
explanation, that "it is possible" that the Veteran's gout is 
secondary to his prior nephrectomy. Dr. Gipson's October 2002 
statement and another undated statement from Dr. Bolisay suggest 
that the Veteran's gout "could be secondary to his prior 
nephrectomy." 

The April 2003 statement from the endocrinologist at the 
Hattiesburg Clinic, shows the doctor's opinion that the Veteran's 
problems with gout were "likely related to his previous loss of 
kidney in the early 60's," but went on to explain how the 
nephrectomy related to diabetes and hypertension only. The 
statement as to gout amounts only to a blanket statement without 
any medical basis provided. Therefore, it is of little probative 
value with respect to this claim.

Following the Board's February 2006 remand, the Veteran was 
afforded a VA examination to assess the etiology of his gout. At 
the December 2006 examination, the Veteran described left 
shoulder, left knee and left hip pain, which were all associated 
with arthritis by examination, thus found to be less likely than 
not associated with the service-connected left nephrectomy. The 
RO required an additional examination to discuss gout, in 
particular. The November 2007 examination report documents the 
Veteran's current gout, which is controlled by allopurinol. The 
only episodes described by the Veteran at that time involved the 
left great toe, which occurred once per month. The examiner was 
unable to opine whether the gout was related to the service- 
connected nephrectomy without resorting to speculation.

Thus, a review of the record reveals that the evidence with 
regard to the gout issue includes several vague and speculative 
opinions with no medical basis, coupled with one negative VA 
opinion that was not well-explained and one VA examiner unable to 
assess whether gout is related to the in-service nephrectomy 
because it would lead to mere speculation. The Board finds that 
these various physicians' statements are too vague and 
speculative to warrant any probative weight. The positive medical 
opinions are expressed in terms of "may" ("it is possible" and 
"could be") and thus also imply "may" or "may not," and are too 
speculative to establish a plausible claim by themselves. Because 
of the speculative nature of the doctors' opinions, they are 
insufficient as medical opinions in favor of the Veteran's claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993). And, the VA 
examiner failed to render any opinion whatsoever, and suggested 
that any opinion given would be purely speculative. There was no 
discussion of why he could not say whether it was at least as 
likely as not that the Veteran's gout was related to his service 
connected nephrectomy.

The Board finds that a remand is warranted in order to obtain a 
competent medical opinion as to the likelihood that the Veteran's 
gout is causally connected to his service connected nephrectomy. 
Such an examination must be accompanied by a description of the 
basis for any opinion, or an explanation of why no opinion is 
provided, if that is the case.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical nexus opinion from a 
competent VA examiner. VA must provide the 
examiner with the claims folder for review. 
The examiner is asked to render an opinion, 
based upon a complete review of the record, 
as to whether the Veteran's currently 
diagnosed gout is proximately due to, or has 
increased in severity due to, any of the 
Veteran's service-connected disabilities.  
Please comment of the other opinions offered 
in this regard.  

The basis for the examiner's opinion should 
be clear in the record, and if no conclusion 
is possible, the examiner must explain why.

2. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).



